Appeal Dismissed and Memorandum Opinion filed August 21, 2018.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00224-CV

               CLAUDIA WASHINGTON GREENE, Appellant
                                         V.
                    GERALD SCOTT GREENE, Appellee

                    On Appeal from the 387th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 09-DCV-176160

                 MEMORANDUM                      OPINION
      The reporter’s record has not been filed. On May 29, 2018, the clerk of this
court notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant provided this court with proof that she
had paid or made arrangements to pay for the record. Such proof was due by June
13, 2018. Appellant did not file such proof or other response.

      On June 28, 2018, we ordered appellant to file a brief in this appeal by July
30, 2018. We cautioned that we would dismiss the appeal for want of prosecution if
no brief was filed. See Tex. R. App. P. 42.3(b). No brief has been filed.

      Accordingly, the appeal is DISMISSED.



                                   PER CURIAM



Panel consists of Justices Christopher, Jamison, and Brown




                                          2